DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed November 29, 2021 have been received and considered by Examiner.

WITHDRAWN OBJECTION
The objection to claim 23 has been withdrawn due to Applicant’s amendment in claim 23 in the Amendment filed November 29, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 1-22 has been withdrawn due to Applicant’s amendment in claim 1 (deletion of “when the active agent is a fragrance…”) in the Amendment filed November 29, 2021.
The 35 U.S.C. 112(d) rejection of claims 2, 6 and 8-11 has been withdrawn due to Applicant’s amendment in claim 1 (addition of “the active agent is microencapsulated”, requiring all active agents of claim 1 are microencapsulated) in the Amendment filed November 29, 2021.
The 35 U.S.C. 101 (statutory double patenting) rejection of claims 1 and 23 based on U.S. Patent No. 10,696,460 has been withdrawn due to Applicant’s amendments in claims 1 and 23. Examiner notes that any potential nonstatutory double patenting rejection based on U.S. 
The nonstatutory double patenting rejection of claim 8 as being unpatentable over claim 1 of U.S. Patent No. 9,908,675 (US ‘675) has been overcome by the terminal disclaimer filed on November 29, 2021, which lists U.S. Patent No. 9,908,675.

NEW OBJECTION
Claim Objections
Claim 26-28 is objected to because of the following informalities:

There is no claim 25 in the claim set, so each of claims 26-28 should be one number less (claim 26 should be claim 25, etc).

Claim 27 is a duplicate of claim 5.

Appropriate correction is required.

REPEATED / UPDATED REJECTION
Examiner notes that the terminal disclaimer filed on November 29, 2021 lists USPN 9,304,092 and not USPN 9,394,092.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-21 and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 6-20 of U.S. Patent No. 9,394,092 (US ‘092). Although the claims at issue are not identical, they are not patentably distinct from each other because:

In regard to claims 1, 5, 26 and 27, claims 1, 5, 26 and 27 correspond to the combination of claims 1, 2 and 4 of (US ‘092). Although claims 2 and 4 are not in a single chain of continuity with claim 1 of US ‘092, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 2 and 4 with claim 1 of US ‘092 in order to form the water-soluble packet recited in each of claims 1, 5, 26 and 27 of the instant application, since such features are known features for a water-soluble packet as taught by US ‘092 (and such features are not mutually exclusive).

For all claims of US ‘092 cited below that are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of those claims of US ‘092 in order to form the water-soluble packet recited in each of the respective claims of the instant application cited below, since such features 

Claim 2 of the instant application corresponds to each of claims 7, 9 and 10 of (US ‘092).

Claim 3 of the instant application corresponds to claim 3 of (US ‘092).

Claim 4 of the instant application corresponds to claim 20 of (US ‘092).

Claim 6 of the instant application corresponds to claim 5 of (US ‘092).

Claim 7 of the instant application corresponds to claim 6 of (US ‘092).

Claim 8 of the instant application corresponds to claim 7 of (US ‘092).

Claim 9 of the instant application corresponds to claim 8 of (US ‘092).

Claim 10 of the instant application corresponds to claim 9 of (US ‘092).

Claim 11 of the instant application corresponds to claim 10 of (US ‘092).

Claim 12 of the instant application corresponds to claim 11 of (US ‘092).



Claim 14 of the instant application corresponds to claims 2 and 1 of (US ‘092).

Claim 15 of the instant application corresponds to claim 13 of (US ‘092).

Claim 16 of the instant application corresponds to claim 14 of (US ‘092).

Claim 17 of the instant application corresponds to claim 15 of (US ‘092).

Claim 18 of the instant application corresponds to claim 16 of (US ‘092).

Claim 19 of the instant application corresponds to claim 17 of (US ‘092).

Claim 20 of the instant application corresponds to claim 18 of (US ‘092).

Claim 21 of the instant application corresponds to claim 19 of (US ‘092).

Each of claims 23 and 24 of the instant application corresponds to the combination of claims 1, 2 and 4 of (US ‘092).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782